Citation Nr: 0322861	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran was honorably discharged from the United States 
Navy in November 1984 with 20 years of active service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the veteran's claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
degenerative disc disease, L5-S1, rated 60 percent disabling; 
chronic prostatitis with epididymitis, adenocarcinoma of the 
prostate with radical prostectomy, rated 40 percent 
disabling; degenerative arthritis of the thoracic spine, 
rated 10 percent disabling; and bilateral plantar fascitis, 
rated 10 percent disabling.

2.  In February 2000, entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities was granted.

3.  The veteran has permanent loss of use of both legs due to 
the service-connected degenerative disc disease, L5-S1 such 
as to preclude locomotion without the aid of a cane.

4.  The veteran is not blind in either eye and does not have 
anatomical loss or loss of use of both hands due to service-
connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
specially adapted housing have been met.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2002).

2.  The criteria for a certificate of eligibility for a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§ 2101(b) (West 2002); 38 C.F.R. § 3.809a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
Supp. 2001)].  The VCAA eliminated the former statutory 
requirement that claims be well grounded, cf. 38 U.S.C.A. 
§ 5107(a) (West 1991); substantially enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits; and 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in June 2000 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating 
this claim.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In April 2001, the RO provided the veteran with letter 
conforming to the notice of the requirements of the VCAA, 
including the relative responsibilities of VA and the veteran 
with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
his claim for specially adapted housing/home adaptation 
grant, and that the RO would assist him in obtaining evidence 
if he provided the proper information.  He also was provided 
notice of the evidence generally required to establish 
entitlement to the benefits sought on appeal.

The Board notes further that the notice of the VCAA provided 
to the veteran in the April 2001 letter essentially complied 
with the recent holding of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to VCAA notice 
sent by the Board because it is contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  In this case, the RO and not the Board advised the 
veteran of the VCAA.  The RO's duty to notify, pursuant to 38 
C.F.R. § 3.159(b), was not invalidated by the recent Federal 
Circuit decision.  Moreover, even though the veteran was 
advised that he had 60 days to respond, he also was expressly 
notified that he had one year to submit requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Because this one-year time period has now expired, and in 
light of the circumstances of this case, it appears that VA 
has done everything reasonably possible to notify the veteran 
of the evidence and information necessary to substantiate his 
claim.

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
therefore, the Board may proceed to decide his claim without 
further delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claim on appeal, the veteran was provided 
a VA examination in January 2002 and that his case was 
further reviewed by a board of three VA physicians in May 
2002.  In addition, the record shows that the RO obtained all 
medical records identified by the veteran as relevant to this 
claim.  The veteran has not identified any other medical 
evidence that exists and needs to be obtained, and the Board 
is aware of none.  

The Board additionally observes that general due process 
considerations have been followed in this case.  See 
38 C.F.R. § 3.103 (2002).  Over the course of this appeal, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809 (a)(b) (2002).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2002).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 C.F.R. § 3.809a (a) (b) (2002).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.  

Factual Background

The veteran's service-connected disabilities include 
degenerative disc disease, L5-S1, rated 60 percent disabling; 
chronic prostatitis with epididymitis, adenocarcinoma of the 
prostate with radical prostectomy, rated 40 percent 
disabling; degenerative arthritis of the thoracic spine, 
rated 10 percent disabling; and bilateral plantar fascitis, 
rated 10 percent disabling.  In February 2000, entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities was granted, effective July 
14, 1999.

In connection with this claim, the veteran submitted two 
statements from VA physicians employed at the VA Medical 
Center in Minneapolis, Minnesota.  In a statement dated in 
August 2000, a physician stated that the veteran had 
degenerative joint disease of his back, with disk disease, 
and that he needed a cane for ambulation.  In a statement 
dated in September 2001, another VA physician indicated that 
the veteran had been using a cane since the summer of 2001 
and that he had loss of use of both lower extremities, which 
precluded locomotion without the aid of his cane.

In connection with a VA examination conducted in January 
2002, it was noted that the veteran's primary problem was 
weakness and pain in his back and in all four extremities.  
It was noted in this regard that he was unable to run or walk 
on uneven ground.  The examiner additionally indicated that 
he believed the veteran's progressively worsening problems 
with his joint disease of the thoracic and lumbar spine was 
associated with Behoet's syndrome, and that as a result, he 
was in a considerable degree of pain and weakness as well as 
in need of the assistance of a cane "all the time."

Because there was a question regarding the Behoet's syndrome 
finding noted on the January 2002 examination, the RO 
referred the veteran's case to a board of three VA physicians 
for review of the claims folder for an opinion regarding this 
condition.  This review was accomplished in May 2002.  The 
board agreed that it was unlikely the veteran's locomotion 
problems were related to Behoet's syndrome because numerous 
prior examinations did not diagnose this condition.  Instead, 
these three physicians all agreed that, "[a]dequate causes 
for his locomotion difficulties have been documented by 
previous examiners, principally due to degenerative disk 
disease in the lower lumbosacral spine."

Analysis

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).

For reasons explained immediately below, the Board finds that 
the veteran has met the requirements for certification of 
eligibility for assistance in acquiring specially adapted 
housing pursuant to 38 U.S.C.A. § 2101(a) and 38 C.F.R. 
§ 3.809.  

The evidence of record establishes that the veteran is 
entitled to compensation for total disability due to his 
service-connected disabilities.  Moreover, it is abundantly 
clear from the evidence detailed above that the cause of the 
veteran's locomotion problems is his service-connected lower 
back disability; there is no evidence which suggests 
otherwise.  The Board also finds that there is probative 
evidence which establishes that the veteran's service-
connected lower back disability, which the medical evidence 
cited above clearly shows as the cause the loss of use of his 
legs, is permanent in nature.  It is also clear from the 
medical evidence of record that the veteran's lumbar disc 
disease is not going to improve, and in fact is getting 
progressively worse.  Finally, there is medical evidence of 
record that the veteran must use a cane as an assistive 
device when ambulating.  

In short, the May 2002 board of three VA physicians clearly 
pointed to the service-connected lower back disability as the 
cause of the veteran's locomotion difficulties.  This finding 
is consistent with the other recent medical evidence of 
record.  Other medical reports, discussed above, establish 
that the veteran now must use a cane "all the time" for 
ambulation.  Based on the medical evidence of record, which 
is uncontroverted, the Board finds that the veteran has loss 
of use of his lower extremities such as to preclude 
locomotion without the aid of a cane within the meaning of 38 
C.F.R. § 3.809.  Entitlement to specially adapted housing 
under 38 U.S.C.A. § 2101(a) is therefore warranted.  The 
appeal is granted to this extent.

2.  Entitlement to special home adaptation grant under 38 
U.S.C.A. § 2101(b).

As discussed above, the Board found that the veteran is 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  The provisions of 38 C.F.R. § 3.809a(a) indicate 
that if a veteran is eligible for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809, he is not 
eligible for a special home adaptation grant.  Thus, the 
requirements of section 3.809a(a) are not met.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law].

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995).  Even if the impediment discussed 
immediately above did not exist, the veteran's claim for a 
special home adaptation grant would still fail, because the 
veteran has not met the requirements of 38 C.F.R. 
§ 3.809a(b).  The evidence of record does not show that the 
veteran is entitled to compensation for a permanent and total 
disability due to blindness in both eyes with 5/200 visual 
acuity or less, and the veteran does not appear to so 
contend.  Moreover, the evidence of record does not show that 
the veteran has a service-connected disability affecting the 
eyes, and it neither shown nor claimed that the veteran is 
blind.  The medical evidence of record further shows that the 
veteran does not have anatomical loss or loss of use of both 
hands due to service-connected disabilities.  Thus, there is 
no loss of use of both hands, nor is there any loss of use of 
the upper extremities attributable to a service-connected 
disability.  The Board therefore finds that the veteran does 
not meet the requirements for entitlement to a special home 
adaptation grant under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 
3.809a.

In summary, for the reasons and bases expressed above, the 
Board finds that the criteria for entitlement to a 
certificate of eligibility for a special home adaptation 
grant are not met and, therefore, the claim is therefore 
denied to this extent.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.









CONTINUED ON NEXT PAGE


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A. § 2101(a) is granted.

Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b) is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

